 COOKS AND ASSISTANTS LOCAL NO 33Cooks and AssistantsLocal No. 33,Hotel and Res-taurant Employees and Bartenders,InternationalUnion,AFL-CIO (The Seattle Chapter of the Res-taurant Association of the State of Washington,Inc.)andCecil Bowers.Case 19-CB-1459August 27, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSOn May 14, 1970, Trial Examiner William E. Spen-cer issued his Decision in this proceeding, findingthat the Respondent had not engaged in the allegedunfair labor practices,within the meaning of theNational Labor Relations Act, as amended, and rec-ommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions anda brief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERIt is hereby ordered that the complaint hereinbe, and it hereby is, dismissed in its entirety.IWe find it unnecessary to consider, and do not adopt, the findings,conclusions, and recommendations contained in the section of the TrialExaminer's Decision entitled "EConcluding Postscript "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner. The complaintherein issued February 25, 1970, was based on a chargeand amended charge filed, resepctively, October 3, 1969,and February 24, 1970, by Cecil Bowers, an individual,and alleged a violation by the Respondent herein of Section8(b)(2) and (1)(A) of the National Labor Relations Act,as amended, hereinafter the ActThe case was heard in Seattle, Washington, on April21, 1970, with all parties represented and participating415Upon the entire record, including my observation ofwitnesses, and upon full consideration of the briefs filedwithme by the General Counsel and the Respondent,respectively, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Seattle Chapter of the Restaurant Association ofthe State of Washington, Inc., herein called the Association,isan employer association composed of restaurants andrelated businesses, incorporated in the State of Washington,which exists,inter aka,for the purpose of negotiatingcollective-bargaining agreements with various labor organi-zations on behalf of its employer-membersDuring the past year, a representative period, the employ-er-members of the Association in their totality did a grossvolume of business in excess of $500,000, and caused tobe transported and delivered to their respective places ofbusiness in the State of Washington, goods and materialsvalued in excess of $50,000 which were transported ininterstate commerce directly from points outside Washing-ton, or from other enterprises located in Washington, eachof which enterprisee received said goods and materialsdirectly from outside the State of WashingtoniI.THE LABORORGANIZATIONS INVOLVEDCooks and Assistants Local No 33, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO(The Seattle Chapter of the Restaurant Association of theState of Washington, Inc ), the Respondent herein, andThe Local Joint Executive Board of the Hotel and Restau-rant Employees and Bartenders International Union, hereinthe Joint Board, consisting of representatives of Respondentand certain sister locals in Seattle,Washington area, are,each of them, labor organizations within the meaning ofSection 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues are whether the Respondent, in the operationof its hiring hall to be alluded to in detail presently,and in violation of Section 8(b)(2) of the Act, refusedCecilBowers, the Charging Party, referrals because ofhis "intraunion" activities and other "arbitrary and unfair"reasons thereby causing employer-members of the Associa-tion to discriminate against him in violation of Section8(a)(3) of the Act, and thereby operating a referral systemin a discriminatory manner that restrained and coercedemployees within the meaning of Section 8(b)(1)(A) ofthe Act.B The Hiring Hall Provisions of the Union's Contract Withthe AssociationAt all times material the Union and the Associationhave had a bargaining contract, the validity of which is185 NLRB No. 46 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot questioned here, which provides,The Employer shall hire all employees through thefacilitiesof the Joint Board and the Unions, exceptin case of actual emergencies Selection of applicantsfor referral to jobs shall be on a non-discriminatorybasis and shall not be based on, or in any way affectedby union memberhsip,by-laws, rules,regulations, con-stitutional provisions,or any other aspect or obligationor union membership,policies, or requirement,or uponrace, color,creed or national origin.The Employerretains the right to reject any job applicant, if notqualifiedThe Unions shall furnish Employers Noticeof Employment cards and Employers shall notify theUnions within seven(7) days of the employment ofany new employees covered by this AgreementPursuant to this agreement,theUnion maintains ahiring hall where applicants for employment are regis-tered in their appropriate classifications and in theorder in which they appear for registration. HarryLewis Valenzuela, a dispatcher for the Union, testifiedthat an out-of-work list was maintained at the hiringhall, and that every Monday registrations were takenby applicants in the various appropriate classificationsdetermined by the dispatcher. Valenzuela testifiedthat he generally dispatched applicants,accordingto their respective categories,in the order in whichtheywere registered.Applicants are not requiredto remain in the hall after registering and as openingsoccur the dispatcher attempts to reach the applicantsby phone.It is noted that in conformity with the bargaining agree-ments, employers,in emergency situations,may hire directly,and the hiree is thereafter referred to the Union for furtherprocessing accordingto the contractIt was alsothe creditedtestimony of defense witnesses,that in the case of numerousapplicants for employment,the applicants did not relysolely on referrals from the hiring hall but sought out,individually, job openings and were hired on their owninitiative with appropriate notice to the dispatcher.C. Bowers' Employment RecordBowers, now employed in a Nevada casino as a cook, wasat times material herein, registered with the Union's hiringhall under the classification of "fry cook." He joined asister local of the Respondent Union some 27 years ago,and has been a union member ever since He first came toSeattle in 1946, took a relief cook job, and then wasemployed some 3 months in a local restaurant Followingthis employment he appears to have left Seattle, to return in1953 when he was employed in local restaurants for 2 or 3months after which he entered a new field, "gasconversion " In 1957, he was once more employed inSeattle as a cook for a period of some 3 or 4 months, aperiod of employment terminated when he moved toPortland after becoming afflicted with emphysema In 1968he was employed once more in Seattle, this time as a cookin a local restaurant, for a period of about a month, afterwhich he went to California On about June 29, 1968, hewas employed by the Northern Lights Restaurant inSeattle, and worked there until about November 10, 1968,when, according to him, he became ill On leaving hisemployment at Northern Lights, he filed a grievance withthe Union, claiming that by terms of the union contract hewas entitled to I day's pay more than he was allowed,apparently on the grounds that the employer did not notifyhim that his employment was terminated at the close of thelast shift on which he worked He attempted to collect forthis day's pay both eventually told him to to "get the hellout of here " Subsequently, he filed a charge with theRegional Office of the BoardThis charge, filed February 17, 1969, alleged that theUnion had violated his rights under Section 7 of the Actby "failing to adequately represent him in regard to wages."Itdoes not appear that a complaint was issued on thebasis of this charge but on being notified of its filingtheUnionagreedto collect theamount Bowers claimedwas due him from Northern Lights, did collect it, andthe charge was withdrawn The filing of this charge isthe principal basis-in terms of motivation-for the GeneralCounsel'spresent allegationthat the Uniondiscriminatedagainst Bowers because of his "intraunion activities "Following the termination of his employment at NorthernLights, Bowers worked at a local restaurant one day onChristmas Eve at cooks' wages, and in the latter partof December 1968, was told by the Union's business agentof an opening at Leo's Restaurant,and he obtained employ-ment there, continuing until February 1, 1969, when hewas discharged.With the exception of one day's workon Christmas Eve, all Bower's employment in the jurisdic-tion of the Respondent Union was on advice of unionagents or through referral from the Union's hiring hall.According to Bowers, while employed at Leo's he workedsixdays a week,and once on a seventh day, but waspaid only for straight time He complained to the Unionfor not being paid for overtime work,and the Unionprocessed his grievance and obtained overtime pay forhim.As on the prior occasion when he terminated hisemployment at Northern Lights, he claimed that he wasdue an additional day's pay because of the employer'salleged failure to advise him at the close of his final shiftthat his services were being terminated The Union did notcollect for this extra day, presumably an additional basis forhis original charge initiating this proceeding in which healleged that the Union violated his rights under the Act by"failing adequately to represent him in regard to wages "iFollowing his discharge from Leo's on the ground ofincompetency and vulgar language,' Bowers worked threedays as a relief cook,and then was employed at Jim'sSide Pocket Restaurant for some 2 weeks until the restaurantchanged ownershipHis next employment in Seattle waswith Gilbert's Restaurant,employment which he quit onJune 27, 1969, to go to California. On August 3, backin Seattle, he was referred to the Valley Cafe where heworked 3 days before being discharged for allegedincompe-In his amended charge this was no longer alleged as a cause ofaction against the UnioniTestimony of Leo's owner COOKS AND ASSISTANTS LOCAL NO. 33tencyHe registered on the Union's out-of-work list onAugust 11.It is during the period August 11 until about October7 when Bowers again left Seattle, that the General Counselcontends that Bowers was discriminated against in thematter of referrals.Admittedly, the only actual referralthat was made during this period was a referral to TowneMotel, at his request, as a dishwasher, where he remaineduntilhe quit to return to California. Not registered asa dishwasher but as a fry cook, Bowers would not havebeen referred on a dishwasher job except that he overheardthe dispatcher receiving a request for a dishwasher andasked for and received the referral. Bowers admitted, howev-er, that while working at Towne he learned that a cookwas leaving and that he made no request to be referredto this job vacancy because at that time he had emphysemaand the air-conditioning was bad. However, when some3 or 4 days later a new cook was hired, he complainedto the Union's dispatcher about this referral because he,Bowers, had been unable to get a referral as cook. Accordingto his testimony, when the dispatcher told him that therewere a couple of job openings he could see about, hereplied: "Well, I have to give noticeMy emphysema hasbeen bad. I am going to have to quit I am going toquit tonight and I will come in tomorrow and I wantto go to work." The dispatcher replied, "I will see thatyou get out."According to Bowers, this exchange between him andthe dispatcher occurred about two weeks after he starteddishwashing at Towne's. Further, after giving Towne's noticeof quitting, according to him the air-conditioning wasrepaired and he stayed on at Towne's until he was dischargedon about October 7, after which he again left SeattleHe testified that a business agent of the Union had calledatTowne's just prior to his discharge, but this is thesole testimony from which any connecticn between hisdischarge and union intervention could be inferred. It isnot alleged that the Union caused his discharge fromTowne's and I draw no such inference.The General Counsel in his brief cites five job openingsbetween August 11 and October 7 to which, he contends,Bowers would have been referred absent discriminationThese were referrals to the Mayfair Westwood VillageRestaurant on August 13, Underground Restaurant August14, Century House August 15, Top's 24 Coffee Shop August21,Kansas City Steak House August 26 He refers alsoto openings at Mints Cafe on September 4 and LotusCafe on September 5As to Mayfair Westwood and Top's 24 Coffee Shop,the defense testimony and argument is that these wereClass B fry cook jobs which Bowers, being classified asaClassA fry cook, would not normally be referred to,itbeing contrary to the policy of the hiring hall to referanyone to a lower classification, and consequently a lowersalary, than the one in which he was registered As tothe Underground Restaurant, the defense testimony is thatitrequired a dinner cook, a position which Bowers, asa fry cook, was not qualified to fill. As to Century Houseand the Kansas City Steak House, it is Respondent's conten-tion that the men referred to these jobs were actually417higher on the referral list in the weeks in which the referralswere made, than Bowers.D. Concluding FindingsAs is true in almost any case of alleged discrimination,motive is thecorpus delictithe absence of which is likelyto embarrass the prosecution The General Counsel gives"intraunion activities" as the principal basis for the allegeddiscriminationhereThe only "intraunion activities"engaged in by Bowers, a longtime member of the Union,which conceivably could have given rise to such animuson the part of the Union as to cause it to discriminateagainst himin the matter of referrals, was his insistenceon two occasions that the Union enforce his grievanceagainsttwo employers, respectively, who, according to him,owed him a day's pay each for failure to notify him atthe end of the last shift worked that his services wereno longer required. I do not know of any theory on whichthe dispute between Bowers, the Union, and the respectiveemployers about 1 day's pay could, without more, be con-strued as a basis for an unfair labor practice complaint,and that the Union chose to collect, or pay, a day's wagesin the first incident rather than to be harassed in thematter is, in my opinion, of little moment in reachingthe present issue of alleged discrimination, as was its refusalon a subsequent occasion to enforce Bowers' grievanceagainst another employer. I do not profess to know themerits of either of these grievances and it is not a matterthat properly concernsme, since it isnot shown thatthe Union's handling of these two grievances exemplifieddisparate or arbitrary treatment accorded Bowers. For thisagency to attempt to construe and enforce contractualrequirements in such a situation, without more, wouldbe plainly and solely intermeddling in the Union's internalaffairs.The only really persuasive thing in either of theincidents is that in the first the Union did, at Bowers'request, process and process successfully his claim for over-time pay.It is true, as argued in the General Counsel's brief,that during the period August 11, to October 7, 1969,cooks were dispatched through the Union's hiring hallwho were lower on the out-of-work register than Bowersand that the only actual referral that Bowers receivedduring this period was that of dishwasher, a referral thathe requestedThere are, however, several circumstanceswhich militate against accepting the General Counsel's theo-ry that Bowers received discriminatory, disparate, and unfairtreatment because of these referrals.First, as to motive. Admittedly, it was only during thisperiod that Bowers even claims to have been discriminatedagainst inthe matter of referrals Admittedly, he was referredto jobs subsequent to the time he filed a charge of unfairlabor practices against the Union, and was favored inother respects at such times as he was in the jurisdictionof the Union-an in-and-out affair. If he engaged in anyintraunion activitieswhatever just preceding August 11which conceivably could have aroused the ire of the Union,ithas been kept a secret from this record. Why then,we must ask, did the Union on August 11 suddenly decide,contrary to prior practice, to accord him unfair, disparate,and discriminatory treatment? 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not intend to probe at length every instance occurringbetween August 11 and October 7 when referrals weregiven to cooks other than Bowers. I will mention onlythat there are several classifications of cooks in the Union'sreferral records, beginning with chef or dinner cook anddescending through such categories as broiler cook, ClassA fry cook, and Class B cook. Bowers was registeredas a fry cook. There was testimony on the distinctionbetween fry cooks and broiler cooks, and they do in factfall into different pay classifications, but I accept Bowers'testimony that on occasion he served as a combinationfry and broiler cook. It is also a fact that in recent referralsprior to August II, he was discharged for allegedincompetency while functioning, apparently, as acombination fry and broiler cook After these twodischarges, the dispatcher may well have had somereservations about referring Bowers to the same or similarjobsAnd while I have some reservations about thedispatcher's explanations of why on several occasions,involving particularly the Underground Restaurant, theMayfairWestwood, and Top's 24 Coffee Shop,respectively, Bowers was not dispatched, such reservationsare inconclusive, the evidence being pretty well balanced, inmy opinion, in each caseThe General Counsel argues that from the time he tookon the job as dishwasher at his own request, Bowers wasdenied proper registration as a cook on the out-of-worklistsIt is noted that Bowers took the job as dishwashersome two weeks after he registered August 11 on theout-of-work list, and while I accept his testimony thathe let it be known to the dispatcher that he wanted acook's job, by his own testimony he did not follow upon a vacancy in a cook's job at Towne's because of hisemphysema and poor air-conditioning, and told the dispatch-er,when the latter mentioned a couple of job openingsthat he would first have to give a notice-in effect decliningto follow through on the dispatcher's suggestionFinally, though Bowers testified that he registered onthe out-of-work list everyMonday, and spent most ofhismornings at the hiring hall, he also relied on receivingreferral messages when he was not at the hiring hall throughphone calls to the hotel where he was registered.' Therewas but one phone in this hotel, in the office of thelandlady, and some 100 tenants. It was the practice ofthe Union's dispatcher to attempt to reach those registeredand not present in the hall as their numbers came up,through phone calls, and if the call was not completedthe next one on the register would be given the referral.No records were kept of these phone calls and the dispatchercould hardly be expected to remember occasions whenhe tried, in vain, to reach a registered person by phone.The difficulty encountered in reaching Bowers by phonewas exemplified by the credited testimony of the ownerof the Valley Cafe that she attempted for hours to reachBowers by phone before succeeding. Are we expected toconclude, without evidence, that when those lower on the' I cannot help but doubt that, once he had taken a fulltime dishwasherlob, he spent much timein the Unionhall awaiting a referral, or infact registered on the out-of-work listout-of-work lists than Bowers were referred to cook jobs,no effort was made by the dispatcher to reach Bowersby phone?Unable as I am to pinpoint a discriminatory motivebased on any incident occurring in time proximity to August11,after a substantial period in which Bowers admitshe was accorded fair treatment in the matter of referrals,or to find in this record any persuasive evidence of desireor intent on the part of the Union to accord Bowersdisparate and unfair treatment," and considering the incon-clusiveness of any and all factors pointing to actual discrimi-nation in the order of Bowers' referrals, I can only concludethat there is no preponderance of evidence supporting thecomplaint in this case and accordingly must recommendits dismissal.E. Concluding PostscriptThis case, like many others that have come before me inthe some 30 years I have served with this agency, is limitedin scope and substance, and while I would not presume tocriticize the General Counsel for authorizing the issuance ofa complaint on such meagre and inconclusive evidence, I doquestionwhether there is not some better way ofadjudicating grievances of this nature than to call on theservices of Trial Examiners, who are among the highestpaid officials of government under civil service, and whosetime and ability might be better applied to the adjudicationof problems of greater consequence and more exacting interms of their competence as administrative judgesIncreasingly, as our case load continues to expand, itappears to me that our services as Trial Examiners arerequired in matters which might as well, and I believemore effectively, be adjudicated through arbitration, withoutthe delay that appears to be an unavoidable consequenceof our procedures, and without cost to the government.In short, arbitration of any and all grievances arising underbargaining contracts, a mandatory subject of collective bar-gaining, should be encouraged and contracting parties shouldbe encouraged to incorporate adequate arbitration provisionsin their contracts This agency has, to some degree, encour-aged the recourse to arbitration but this occurs only inits decisions which follow litigations, sometimes with greatdelay.A more effective way of encouraging the settlement ofany and all grievances arising under bargaining contractsthrough arbitration contractually arrived at, would be forCongress to deprive this agency of jurisdiction over anyand all such grievances where there is recourse to arbitration,for as long as the grieving parties are afforded a choicebetween arbitration contractually arrived at and recourseto this agency, we will continue to be plagued and theGovernment will continue to be penalized, by long drawn'Inote the General Counsel's reference in his brief to testimonyindicating that union agents considered Bowers something of a nuisanceThis may well be, and in the light of this entire record, is easily understood,but did not operate to prejudice him in the matter of referrals priorto August 11.-why thereafter? COOKS AND ASSISTANTS LOCAL NO. 33out and costly litigation of issues-costly both to the Govern-ment and the parties engaged in the litigation-which mightjust as effectively, with as great a promise of just solutions,and with far more expediency, be settled through the process-es of arbitration.5Were Congress to take this action, the case load ofthis agency, in my opinion, would be significantly reduced,with a resulting substantial savings to the Government,and without resulting prejudice to grieving parties-in fact,to the advantage of grieving parties and all concernedwho are presently, unavoidably perhaps, greatly prejudiced'Lest I be misconstrued, I emphasize that nothingIam suggestingcalls for compulsory arbitration, as that term is commonly used Thereisnothing compulsory about arbitration arrived at through the processesof collective bargaining by the contracting parties419by thedelays encountered in the processes of litigationbeforethis agencyCONCLUSIONS OF LAWThe Association and its employer-members are employerswithin the meaning of Section 2(2) of the Act, engagedin commerce within the meaning of Section 2(6) and (7)of the Act.The Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.The Respondent Union has not engaged in unfair laborpractices alleged in the complaintRECOMMENDED ORDERIt is recommended that the complaint be dismissed.